DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 04/12/2022 (“04-12-22 OA”), Applicant filed remarks and amended specification, drawing and claims 1-5, 7, 11 and 12 in reply dated 05/25/2022 (“05-25-22”).
 Reasons for Allowance
Claims 1-7 and 10-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s numerous amendments to the written description have overcome the objection to specification as set forth in page 3 of the 04-12-22 OA. It is appreciated Applicant reviewed the entire written description to fix the myriad of minor typographical informalities.   
Applicant’s amendments to Figure 5 have overcome the objection to drawings as set forth under line item number 3 of the 04-12-22 OA. 
Applicant’s amendments to the written description have overcome the objection to drawings as set forth under line item numbers 4-5 of the 04-12-22 OA. 
Applicant’s amendments to claims 1-5, 7, 11 and 12 have overcome the 35 USC 112(b) indefiniteness rejections of claims 1-7 and 10-12 as set forth under line item number 7 of the 04-12-22 OA. It is appreciated Applicant made clear all claim language at issue addressed in the indefiniteness rejections. 
It is appreciated that Applicant compared amended claims to References A-C and N from the Notice of References Cited-892 Form of the 04-12-22 OA. 
It is noted that Applicant provided 2 foreign references that were listed on the information disclose statement dated 12/10/2019 that were not found in the application’s file wrapper as set forth in line item number 2 of the 04-12-22 OA. To address this issue the current Notice of References Cited-892 Form lists these two foreign references: 
Reference CN102339949A – translation attached. 
Reference CN107437546A-translation provided by US 20170345827A1.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
31 May 2022
/John P. Dulka/Primary Examiner, Art Unit 2895